ACCEPTED
                                                                                           14-14-00175
                                                                          FOURTEENTH COURT OF APPEALS
                                                                                      HOUSTON, TEXAS
                                                                                   2/18/2015 4:56:06 PM
J. M. Arpad Lamell                                                                  CHRISTOPHER PRINE
                                                                                                 CLERK




                                                                        FILED IN
                                                                 14th COURT OF APPEALS
                                                                    HOUSTON, TEXAS
                                                                 2/18/2015 4:56:06 PM
February 18, 2015                                                CHRISTOPHER A. PRINE
                                                                          Clerk


The Honorable Christopher A. Prine
Clerk of the Fourteenth Court of Appeals
301 Fannin St.
Houston, TX 77002

Re: Omissions in 4th Supplemental Clerk’s Record - J M Arpad Lamell v. OneWest
Bank FSB, Case No. 14-14-00175-CV

Dear Mr. Prine:

Please see the attached copy of my letter sent this day to the Harris County District
Clerk regarding omissions in the 4th Supplemental Clerk’s Record recently filed
with the Court.


Regards,


/s/ J. M. Arpad Lamell
J M Arpad Lamell, pro se
5131 Glenmeadow Drive
Houston, TX 77096
Lamell@alum.mit.edu
713 857 2483

cc:   Thomas A. Hanson, Esq. Appellee’s Counsel




5131 Glenmeadow Drive, Houston, TX 77096                                             1
Johns. M. Arpad Lamell




                        CERTIFICATE OF SERVICE
      I hereby certify that on February 18, 2015, a true and correct copy of the
foregoing letter was sent by e-service/e-mail to Mr. Thomas Hanson, lead counsel
for Appellee OneWest to the address as shown below.

                                     /s/ J. M. Arpad Lamell

                                    J. M. Arpad Lamell


Via: TexFile e-service and e-mail.
To: Thomas M. Hanson
     DYKEMA
     Commercia Bank Tower
     1717 Main Street, Ste. 4000
     Dallas, TX 75201
     (214) 462-6420 telephone (214) 462-6401 telecopier
     thanson@dykema.com
     www.dykema.com
     Counsel for Appellee OneWest Bank




5131 Glenmeadow Drive, Houston, TX 77096                                      2
Johns. M. Arpad Lamell


February 18, 2015

Chris Daniel, District Clerk
Harris County, Texas
Civil/Family Post Trial
201 Caroline, Suite 250
P.O. Box 4651
Houston, TX 77210

Re: Omissions in 4th Supplemental Clerk’s Record - Case No. 14-14-00175-CV
J M Arpad Lamell v. OneWest Bank FSB, Cause No. 2010-11491

Dear Mr. Daniel:

I am writing to call your attention to omissions in the 4th Supplemental Clerk’s
Record recently filed in appellate case J M Arpad Lamell v. OneWest Bank, FSB,
No. 14-14-00175-CV. This is an appeal of the summary judgment decision of the
127 District Court of Harris County in Cause No. 2010-11491.

I received notice from the Court of Appeals by mail on February 13 that the 4th
Supplemental Clerk’s Record had been filed in my appellate case. I was able to
pick up a copy of this supplement on Tuesday, after the Presidents’ Day holiday
weekend.

Upon reviewing this copy, I discovered that a few of the items I had requested had
somehow been omitted from the 4th Supplemental Clerk’s Record as filed with the
Court of Appeals. With the case set for submission on February 24th, this has now
become a matter of some urgency.

The following requested items were omitted:

  1.   January 9, 2015 “Order to Re-establish Lost Filing” (Image No. 63810997)
  2.   Docket Control Order of 01/08/2013 (Image No. 5446949)
  3.   August 2012 Clerk’s Certificate of Deposit in Lieu of Supersedeas Bond.
  4.   December 2012 Clerk’s Certificate of Deposit in Lieu of Supersedeas Bond.

I appreciate your patience and cooperation in addressing my several previous
requests for supplementation. I apologize to the extent that my inexperience in this

5131 Glenmeadow Drive, Houston, TX 77096                                           1
Johns. M. Arpad Lamell
process may have made things especially challenging for your office. The Court,
for its part, has been most gracious and generous in granting the necessary
extensions to process these requests.

I have visited personally with Mr. Gilmore and Ms. Wojcik to review this last
request and they were most helpful and courteous. Despite their best intentions and
efforts, however, it seems that the above-listed items failed to make it into the 4th
Supplemental Clerk’s Record. I sincerely hope the omitted items can be processed
and submitted to the Court on a priority basis in time for its consideration of my
appellate matter.

Would you please include the above referenced items in an Amended 4th
Supplemental Clerk’s Record as soon as possible so that the amended supplement
can be available to the Justices prior to submission?

Since it does not appear I had been charged for the omitted items, please let me
know as soon as possible what additional charges will be required for the pages to
be added. I will then make the necessary payment immediately.


Regards,


/s/ J. M. Arpad Lamell
J M Arpad Lamell, pro se
5131 Glenmeadow Drive
Houston, TX 77096
Lamell@alum.mit.edu
713 857 2483

cc:   Christopher Prine, Chief Clerk, Fourteenth Court of Appeal
      Thomas A. Hanson, Esq. Appellee’s Counsel




5131 Glenmeadow Drive, Houston, TX 77096                                             2
Johns. M. Arpad Lamell




                        CERTIFICATE OF SERVICE
      I hereby certify that on February 18, 2015, a true and correct copy of the
foregoing letter was sent by e-service/e-mail to Mr. Thomas Hanson, lead counsel
for Appellee OneWest to the address as shown below.

                                     /s/ J. M. Arpad Lamell

                                    J. M. Arpad Lamell


Via: TexFile e-service and e-mail.
To: Thomas M. Hanson
     DYKEMA
     Commercia Bank Tower
     1717 Main Street, Ste. 4000
     Dallas, TX 75201
     (214) 462-6420 telephone (214) 462-6401 telecopier
     thanson@dykema.com
     www.dykema.com
     Counsel for Appellee OneWest Bank




5131 Glenmeadow Drive, Houston, TX 77096                                      3